 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX A1.Abbott Laundry Company, 29 Back Street, Cincinnati, Ohio2.Abbot Linen Supply Company, 29 Back Street, Cincinnati, Ohio3.Astor Launderers, 3912 Reading Road, Cincinnati, Ohio4.George D. Luechauer, d/b/a Alpha Linen Service, 708 Richmond,Cincinnati, Ohio5.American Linen Supply Company, 2136 Reading Road, Cincin-nati, Ohio6.Crown Laundry Company, Inc., 1056 Water Works Road, New-port,Kentucky7.Bernard H. Berding, d/b/a Domestic Laundry, 1407 Denman,Reading, Ohio8.Fame Laundries, Inc., 227 Court Street, Covington, Kentucky9.L.Harrison and H. Kulback, d/b/a Home Laundry, 1314Wheeler St., Covington, Kentucky10. Imperial Laundry Service, Inc., 4533West Mitchell Avenue,Cincinnati, Ohio11.Mariemont Laundry, Inc., 5601 Wooster Pike, Mariemont, Ohio12.Master Launderers and Cleaners, Inc., 1646 Honer St., Cincin-nati, Ohio13.E. George Emmick, George L. E. Emmick, and Robert H. Em-mick, d/b/a Modern Dry Cleaners and Launderers, 3112 Syra-cuse,Cincinnati, Ohio14.New Way Linen Supply Co., 526 Livingston, Cincinnati, Ohio15.Progress Launderers and Dry Cleaners, Inc., Vine St. and De-Camp St., Cincinnati, Ohio16.Superior Laundry and Towel Supply Co., 1901 Western Ave.,Cincinnati, Ohio17.Walnut Hills Laundry Co., 1022 Foraker Avenue, Cincinnati,Ohio18. Ziegler Towel Supply, 2020 Dunlap, Cincinnati, OhioUniversal Producing CompanyandDistrict Lodge 105,Inter-nationalAssociation ofMachinists,AFL-CIO,Petitioner.Case No. 18-RC-3669.April 1, 1959SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election 1 issued by theBoard on September 10, 1958, an election by secret ballot was con-ducted on October 1, 1958, under the direction and supervision of1 Unpublished.123 NLRB No. 67. UNIVERSAL PRODUCING COMPANY549the Regional Director for the Eighteenth Region, among the em-ployees in the unit found appropriate by the Board.Following theelection, the parties were furnished a tally of ballots which showedthat of the approximately 165 eligible voters, 165 valid votes werecast.Of these, 45 were cast in favor of the Petitioner; 119 were castagainst the Petitioner; and 1 was challenged.On October 6, 1958, the Petitioner filed timely objections to theelection.In accordance with the Rules and Regulations of theBoard, the Regional Director conducted an investigation, and, onDecember 4, 1958, issued and served upon the parties his report onobjections, in which he recommended that the election be set asideand that a new election be directed by the Board.The Employerfiled timely exceptions to this report, urging that this recommenda-tion be rejected and that the Board certify the results of the election.The Board has considered the Regional Director's report and theEmployer's exceptions thereto, and the entire record in the case andmakes the following findings :On September 19, 1958, the Employer's president and vice presidentspoke to all the employees in three separate groups. In its objections,the Petitioner contended that in the speech delivered by its presi-dent, the Employer stated in substance that even if the Petitionerwere certified, the Employer would be under no legal obligation tobargain; that all existing benefits would be taken away if the Peti-tioner won the election; and that the employee union leaders mightbe discharged.The Petitioner also contended that the Employerdisparaged the union leaders.Upon analysis of this speech, a copyof which was attached to his report, the Regional Director concludedthat the Employer had interfered.with the election by informing theEmployees that it would refuse to bargain if the Petitioner werecertified, and that such certification would result in the discon-tinuance of employee benefits. Ile further concluded that the em-ployees were led to believe that selection of the Petitioner mightresult in a reduction in force.He found no substantial evidence ofany threat to discharge the union leaders, and did not discuss theallegation that they were disparaged.As indicated, the Petitionerfiled no exceptions.We disagree with the Regional Director's conclusion that the speechin issue interfered with the election.With respect to the allegedthreat to discontinue existing benefits, the Regional Director quotedthe following excerpt from this speech :"Should a contract be negotiated, present wages, benefits, etc. arefirst thrown out the window.When negotiating we would startfrom scratch.Nothing would be carried over...." 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition to this excerpt, the Employer at this point in thespeech stated:... and it is reasonable to assume that a contract, if and whennegotiated would pattern [sic] Union plants for comparablework.We mention all of this because we want you to knowexactly the kind of program and the kind of system the Unionis asking to vote for [sic].In considering these remarks in context, we, unlike the RegionalDirector, do not believe that they constitute an unlawful threat todiscontinue existing benefits prior to negotiations.We find, rather,that the Employer was merely expressing its legal position that itdid not have to start bargaining from the level of existing benefits,and informing the employees what they might expect as the resultof any negotiations which might take place.These are statementswhich, as the Board has held, the Employer is privileged to make,'and we find therefore that they do not warrant setting the electionaside.The Regional Director did not refer to any other specific languagein the speech in support of his conclusion that the Employer hadthereby interfered with the election, and we are unable to find any-thing therein which would support such a conclusion.Rather, withrespect to the alleged anticipatory refusal to bargain, the speech con-tains nothing more than a statement of the Employer's legal position,in substance, that it was not required by law to bargain and signa contract with the Petitioner unless and until the employees votedfor the Petitioner.And with respect to the conclusion concerninga possible reduction in force, the speech contains nothing more thana prediction that time spent in dealing with the Petitioner would taketime from sales and business operations, which would hurt the busi-ness, and thus the employees.As these statements contain no promiseof benefit or threat or reprisal, we find that they did not interferewith the election.In view of the foregoing, we find,that Petitioner's objections arewithout merit and we therefore overrule them.As the Petitionerfailed to receive a majority of the votes cast, we shall certify theresults of the election.[The Board certified that a majority of the valid votes was notcast for District Lodge 102, International Association of Machinists,AFL-CIO and that said labor organization is not the exclusiverepresentative of the employees in the unit found appropriate.]2 Guiberson Corporation,121 NLRB 260;N.L.R.B. v. Nash-Finch Company,211 F. 2d622 (C.A. 8) ;Schick, Incorporated,118 NLRB 1160,1162-1163;LaPointe Machine ToolCompany,113 NLRB 171.